89 F.3d 832
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert A. BETHEL, Plaintiff-Appellant,v.BROWN & WILLIAMSON TOBACCO CORPORATION, a foreigncorporation, Defendant-Appellee.
No. 95-1470.
United States Court of Appeals, Sixth Circuit.
June 4, 1996.

Before:  NORRIS and DAUGHTREY, Circuit Judges;  HILLMAN, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Robert A. Bethel, appeals from an order of the district court granting summary judgment to defendant, Brown & Williamson Tobacco Corporation, in his lawsuit based upon claims of age discrimination and wrongful termination.


2
Having had the benefit of oral argument and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendant.


3
As the reasons why judgment should be entered for defendant have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its Memorandum Opinion and Order dated April 4, 1995.



*
 The Honorable Douglas W. Hillman, United States District Judge for the Western District of Michigan, sitting by designation